Case 1:19-cv-01149-RDA-IDD Document 62 Filed 11/06/19 Page 1 of 2 PageID# 725



                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRGINIA
                                              (Alexandria Division)

SOPHIE ROGERS, et al.,                                    )
                                                          )
         Plaintiffs,                                      )
v.                                                        ) Case # 1:19-cv-1149 (RDA/IDD)
                                                          )
VIRGINIA STATE REGISTRAR, et al.,                         )
                                                          )
         Defendants.                                      )


                    MOTION FOR AWARD OF ATTORNEY’S FEES AND COSTS

         Plaintiffs, by counsel, move this court for an award of attorney’s fees and costs pursuant

to 42 U.S.C. 1988. In support thereof, plaintiffs respectfully represent that they are the

prevailing parties in this litigation, and submit the declaration of Victor M. Glasberg filed

herewith and the accompanying documentary appendix. In keeping with the practice in this

court, counsel is not noticing this motion for a hearing and will await this court’s ruling

following the completion of briefing.

                                                   Respectfully submitted,

                                                   SOPHIE ROGERS, et al.,

                                                   By counsel
Dated: November 6, 2019

Counsel for Plaintiffs:

//s// Victor M. Glasberg
Victor M. Glasberg, #16184
Victor M. Glasberg & Associates
121 S. Columbus Street
Alexandria, VA 22314
703.684.1100 / Fax: 703.684.1104
vmg@robinhoodesq.com
RaceCase\Pleadings\MAwardOfFees&Costs
Case 1:19-cv-01149-RDA-IDD Document 62 Filed 11/06/19 Page 2 of 2 PageID# 726



                                     Certificate of Service

        I, Victor M. Glasberg, hereby certify that on this 6th day of November 2019, I
electronically filed the foregoing Motion for Award of Attorney’s Fees and Costs with the clerk
of the court.


                                                              //s// Victor M. Glasberg
                                                              Victor M. Glasberg, #16184
                                                              Victor M. Glasberg & Associates
                                                              121 S. Columbus Street
                                                              Alexandria, VA 22314
                                                              703.684.1100 / Fax: 703.684.1104
                                                              vmg@robinhoodesq.com

                                                              Counsel for Plaintiffs




                                              -2-
